Citation Nr: 0209096	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  94-09 694	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sclerosis of the metatarsal of the right great toe.

2.  Entitlement to an initial compensable rating for 
sclerosis of the metatarsal of the left great toe.

3.  Entitlement to an initial rating in excess of 10 percent 
for tendinitis of the left foot.


REPRESENTATION

Appellant represented by:	Aaron Frishberg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980, and from October 1980 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the RO 
in Buffalo, New York, which granted service connection for 
sclerosis of the metatarsal of the left and right great toes, 
and chronic peroneal tendinitis of the left foot.  
Noncompensable evaluations were assigned for these 
disabilities.  The veteran was informed of this rating action 
by letter dated in April 1991, but due to the veteran moving 
to North Carolina, he did not receive notice of the March 
1991 rating action until October 1991.  Thereafter, the 
veteran appealed and was afforded a hearing before a hearing 
officer at the RO in Winston-Salem, North Carolina.  A 
transcript of this hearing is of record.  In a rating action 
of December 1992, the Winston-Salem RO confirmed the previous 
denials of the veteran's claims.  In August 1996, the Board 
remanded, in part, the issues listed on the title page of 
this decision for further development by the RO.  The Board 
again remanded these issues in May 1998. 

In January 2001, the Board entered a decision which denied 
compensable ratings for sclerosis of the metatarsal of the 
right and left great toes.  In that decision, the Board also 
granted a 10 percent rating for tendinitis of the left foot.  
In view of the Board's decision to grant a 10 percent 
disability rating for this service-connected condition, and 
because entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 is predicated on the 
existence solely of noncompensable service-connected 
disabilities, the issue of entitlement to a 10 percent rating 
based on multiple noncompensable service-connected disorders 
is rendered moot.  See, e.g., Butts v. Brown, 5 Vet. 
App. 532, 541 (1993).

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) the Board's decision, dated on 
January 24, 2001, that denied: (1) compensable ratings for 
sclerosis of the metatarsal of the right and left great toes; 
and (2) a rating in excess of 10 percent for tendonitis of 
the left foot.  In November 2001, the Secretary of VA, by and 
through the Office of the General Counsel, filed a Motion for 
Remand and to Stay Proceedings.  The motion requested that 
the Court vacate, in part, the Board's decision of January 
2001, and that the matter be remanded to the Board for 
further consideration in accordance with the Veterans Claims 
Assistance Act of 2000.  By an Order, dated in December 2001, 
the Court granted the motion, and the case was thereafter 
returned to the Board.

The Board notes that the veteran has appealed the initial 
ratings assigned for sclerosis of the metatarsal of the right 
and left great toes and tendinitis of the left foot, 
following the grants of service connection for these 
disabilities.  In light of the distinction noted by the Court 
in Fenderson, the Board has phrased the issues as listed on 
the cover page of this decision.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


FINDINGS OF FACT

1.  The veteran's sclerosis of the right first metatarsal was 
found to be asymptomatic on recent VA examination.

2.  The veteran's sclerosis of the left first metatarsal was 
found to be asymptomatic on recent VA examination.

3.  Symptoms associated with the service-connected tendinitis 
of the left foot is minimal.

CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
sclerosis of the first right metatarsal have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.31, 4.71(a), Diagnostic Code 5284 (2001).

2.  The schedular criteria for a compensable rating for 
sclerosis of the first left metatarsal have not been met.  38 
U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.31, 
4.71(a), Diagnostic Code 5284 (2001).

3.  The schedular criteria for a rating in excess of 10 
percent rating for tendinitis of the left foot have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.59, 4.71(a), Diagnostic Code 5270, 5271, 5024 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).
The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
RO decisions, the statement of the case, the Supplemental 
Statement of the Cases dated in April 1992, December 1992, 
November 1993, December 1997, January 1999 and April 2000, 
correspondence with the veteran, and the earlier Board 
Decision and Remands.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate the veteran's claims.  The veteran has been 
afforded several examinations during the course of this 
appeal, including those dated in February 1992, August 1997, 
and May 1999.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The Board is unaware of any additional evidence that may be 
pertinent to this appeal.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Factual Background

On VA medical examination in January 1991, it was reported 
that there was objective evidence of pain along the peroneal 
tendon of the left foot.  Range of motion evaluation of the 
left foot revealed dorsiflexion to 15 degrees, plantar 
flexion to 50 degrees, inversion from 0 to 20 degrees, and 
eversion to 10 degrees. X-rays revealed sclerotic and 
flattened first metatarsal heads of both feet.  The 
diagnostic impressions also included post-traumatic changes 
in the left ankle and foot with chronic peroneal tendinitis.

During a February 1992 hearing at the RO, the veteran said 
that walking, standing, or increased physical activity 
aggravated his left foot symptoms.  The veteran indicated 
that he had been issued a brace for his left foot during 
service, but did not feel that it helped.  He was not 
currently using the brace.  He also said that he had 
continuing pain in his big toes, which was worsened when he 
banged his foot on something.

On VA medical examination in February 1992, evaluation of the 
left foot revealed tenderness over the dorsal lateral aspect 
with no obvious swelling or deformity.  Range of motion was 
said to be full.  There was no tenderness to palpation over 
the first metatarsal shafts, metatarsophalangeal joints, or 
interphalangeal joints.  The diagnoses included history of 
chronic peroneal tendinitis of the left foot with no evidence 
of tendinitis on examination, and history of sclerosis of 
bilateral first metatarsals with no complaints of pain and no 
obvious deformity noted.

VA clinical records reflect outpatient treatment in April 
1992 following a work-related injury in which the veteran 
sustained, among other things, a comminuted fracture of the 
left calcaneus.

Clinical records and medical statements from Stephen H. 
Kouba, M.D., reflect treatment during the period from 1992 to 
1994 for complaints regarding his left ankle.  It was 
reported that the veteran had fallen from a scaffold in April 
1992 and fractured his left calcaneus.  In October 1992, the 
veteran underwent an arthrodesis of the left subtalar joint 
with bone grafting.

In an April 1993 decision, the Social Security Administration 
(SSA) awarded the veteran SSA disability benefits on the 
basis of the comminuted fracture of the left calcaneus status 
post subtalar arthrodesis.  There were no findings or 
discussion in the SSA decision to suggest that the veteran's 
service connected disabilities played any role in the 
determination that the veteran was unable to work.

In a February 1994 letter, Stephen H. Kouba, M.D., related 
that he had been treating the veteran for a fracture of the 
left calcaneus which resulted in severe hindfoot pain and 
requiring a subsequent subtalar fusion.  The doctor indicated 
that the veteran's fractured left calcaneus was not related 
to an old diagnosis of tendinitis of the left foot.

During VA outpatient treatment in September 1994, it was 
reported that the veteran again injured his left ankle in 
1993.  The veteran said that his ankle had been more painful 
over the previous six months and that it was beginning to 
become swollen.

On VA orthopedic examination in August 1997, the veteran gave 
a history of sustaining a fracture of his left fifth 
metatarsal in 1986 while playing basketball during service.  
He said that the injury had been casted at the time and the 
veteran reported that he had had gradually worsening pain in 
the left foot ever since.  The veteran also complained of 
pain in the right great toe without any antecedent injury 
that he believed was due to arthritis.  During the 
evaluation, the veteran was unable to rise of his toes or 
heels.  There was good function of the toes with full range 
of motion of the great toes bilaterally and there was normal 
function in the ankles, bilaterally.  No foot deformity was 
noted and the veteran's gait was described as good.  X-rays 
of both feet revealed degenerative changes in the subtalar 
joint on the left and some osteopenia within the left 
calcaneus related to the post-service fracture of the left 
calcaneus.  There were mild degenerative changes at the first 
metatarsal phalangeal joint, bilaterally.  Upon completion of 
the examination, the diagnostic impression was painful feet 
and degenerative joint disease on the left.

Private clinical records reflect outpatient treatment in 
December 1997 and January 1998 following an inversion injury 
to the right ankle.  The diagnosis was right ankle sprain.

On VA orthopedic examination in May 1999, the examiner 
commented that the claims folder was available and had been 
reviewed.  The veteran said that he was working on his feet 
for most of the day.  Swelling in the left ankle after 
prolonged standing was reported and the veteran had pain 
overlying the left foot area and some stiffness from 
prolonged standing on his arches.  He did not complain of 
pain in the toes of either foot.  In regard to the right 
foot, evaluation revealed no deformity or gross abnormality.  
The right first metatarsal was somewhat prominent but there 
was no swelling or bunion development.  It was noted that the 
veteran could stand on his toes without pain and his strength 
was excellent.  It was noted that the veteran was beginning 
to have some flattening of the medial longitudinal arch, but 
this area was nontender.  The veteran could extend and flex 
his toes against resistance and no weakness was reported.  He 
could completely extend the first metatarsophalangeal joint 
and the interphalangeal joint of the great toe to neutral and 
he could flex to 30 degrees.

On examination of the left foot and ankle, there was slight 
thickening of the ankle, which was otherwise not deformed.  
There was no tenderness over the Achilles or directly over 
the calcaneus.  The veteran indicated mild tenderness on deep 
palpation immediately posterior to the lateral malleolus.  
There was no tenderness or deformity along the previously 
fractured fifth metatarsal.  There was some prominence of the 
left first metatarsophalangeal joint, but no tenderness.  The 
veteran could flex and extend the left toes at the first 
interphalangeal joint from neutral to 30 degrees.  There was 
normal strength against resistance and no pain.  It was 
reported that the veteran had abnormal motion of the ankle.  
It was said that he retained 15 degrees of dorsiflexion and 
25 degrees of plantar flexion.  It was said that, for all 
practical purposes, the left ankle was ankylosed with no 
eversion or inversion of the left foot at the ankle.  It was 
noted that the veteran had a history of peroneal tendinitis 
in the left foot, but this was no longer present.  The 
veteran's peroneal tendinitis was said to be unassociated 
with residuals of a fracture of the left calcaneus with a 
subtalar fusion.  The doctor also said that it was unlikely 
that the veteran's antecedent peroneal tendinitis caused the 
fracture of the left calcaneus.  Except for some aching in 
the foot and fatigue on prolonged standing, the veteran was 
not handicapped by his left peroneal tendinitis.  The foot 
was more apt to be fatigued because of the fracture to the 
left calcaneus which gives him less ability to invert and 
evert the left foot and would cause a strain felt on standing 
and weight bearing.  An X-ray of the left ankle showed 
evidence of a prior fracture of the calcaneal with surgical 
fusion of the subtalar joint.  An X-ray of the left foot 
revealed mild osteopenia, presumably due to disuse.  The 
diagnoses of the examination included history of peroneal 
tendinitis of the left foot, resolved; history of sclerosis 
of the right great toe with good motion, and history of 
sclerosis of the left great toe with normal motion.


III.  Analysis

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The veteran's sclerosis of the metatarsals of the right and 
left great toes may be evaluated under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Code 5284 for foot injuries.  
Under the provisions of this diagnostic code, a 10 percent 
rating is assigned for foot injuries resulting in moderate 
disability.  A 20 percent rating is warranted under 
Diagnostic Code 5284 for foot injuries resulting in 
moderately severe disability.  Severe disability due to foot 
injury is assigned a 30 percent rating under Diagnostic Code 
5284.  Under the provisions of 38 C.F.R. § 4.31, in every 
instance where the schedule does not provide for a 0 percent 
rating, such an evaluation will be assigned when the 
requirements for a compensable evaluation have not been met.

On the veteran's most recent VA examination of his left and 
right great toes in May 1999, evaluation revealed no 
deformity or gross abnormality.  The right first metatarsal 
was somewhat prominent but there was no swelling or bunion 
development.  It was noted that the veteran could stand on 
his toes without pain and his strength was excellent.  Range 
of motion in the left and right great toes was reported to be 
normal.  The sclerosis of the veteran's great toes was thus 
found to be essentially asymptomatic.  Such findings do not 
establish that the veteran has moderate foot disability due 
to sclerosis of either great toe.  Since that is the case, 
the requirements for a compensable evaluation for sclerosis 
of the left great toe and a compensable evaluation for 
sclerosis of the right great toe are not met.  Thus, under 
the circumstances in the instant case, the Board must find 
that the preponderance of the evidence is against the claims 
for compensable ratings; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Turning to the issue as to whether a rating in excess of 10 
percent is warranted for tendinitis of the left foot, the 
Board observes that the evidence fails to substantiate a 
higher rating.  In this regard, the Board notes that the 
veteran sustained a fracture of the left calcaneus in 1992.  
Dr. Kouba indicated that the veteran's fractured left 
calcaneus was not related to an old diagnosis of tendinitis 
of the left foot.  When examined in August 1997, the examiner 
stated that it was unlikely that the veteran's antecedent 
peroneal tendinitis caused the fracture of the left 
calcaneus.  The examiner explained that except for some 
aching in the foot and fatigue on prolonged standing the 
veteran was not handicapped by his left peroneal tendinitis.  
The examiner stated that the veteran was more apt to be 
fatigued due to the fracture of the left calcaneus which gave 
him less ability to invert and evert the left foot and would 
cause a strain felt on weightbearing.  The examiner diagnosed 
history of peroneal tendinitis of the left foot, resolved

The evidence clearly shows that the veteran's restricted 
motion of the left ankle is due to a nonservice connected 
post service injury.  At most, the service-connected 
tendinitis in the left foot produced some aching and fatigue 
after prolonged standing.  On most recent examination it was 
determined that the veteran had only a history of peroneal 
tendinitis of the left foot which was resolved.  There is no 
evidence showing that the service-connected tendonitis of the 
left foot results in a moderately severe foot disorder or 
that it results in marked limitation of motion of the ankle 
or that it results in ankylosis of the ankle in plantar 
flexion less than 30 degrees.  Thus, the next higher rate of 
20 percent is not warranted.  See 38 C.F.R. § 4.71, 
Diagnostic Codes, 5270, 5271, 5284.

It is apparent that the majority of the veteran's current 
disability affecting his left foot is caused by the 
nonservice connected fracture of the left calcaneus.  
Symptoms associated with the service-connected tendinitis of 
the left foot are minimal to nonexistent.  Under the 
circumstances in the instant case, the Board must find that 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As these issues deal with the ratings assigned following the 
original claims for service connection, consideration has 
been given to the question of whether "staged ratings," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the noncompensable ratings assigned for 
sclerosis of the metatarsal of the right and left great toes 
and the 10 percent rating assigned for tendonitis of the left 
foot reflect the highest degree of impairment shown since the 
date of the grant of service connection.  Therefore, there is 
no basis for staged ratings in the present case.


ORDER

An initial compensable rating for sclerosis of the metatarsal 
of the right great toe is denied. 

An initial compensable rating for sclerosis of the metatarsal 
of the left great toe is denied.

An initial rating in excess of 10 percent for tendinitis of 
the left foot is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

